Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 1 of 37



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. ____________-CIV-___________/____________


  RAUL MORENO, an individual,

          Plaintiff,

  vs.

  R & L CARRIERS SHARED SERVICES, LLC,
  an Ohio Limited Liability Company,

        Defendant.
  ___________________________________________/

                                          COMPLAINT

          1.      Plaintiff, RAUL MORENO (hereinafter referred to as “Plaintiff” and

  “MORENO”), was an employee of Defendant, R & L CARRIERS SHARED SERVICES, LLC,

  and brings this action against Defendant for violations of the Americans with Disabilities Act of

  1990, 42 U.S.C. §12101 et seq., as amended through the ADA Amendments Act of 2008, P.L.

  110-325, § 2, 122 Stat. 3553 (the “ADAAA”), and the Florida Civil Rights Act (FCRA), Florida

  Statutes §760.01 et seq.

          2.      MORENO is an individual residing in Miami-Dade County, Florida, within the

  jurisdiction of this Court.

          3.      Defendant, R & L CARRIERS SHARED SERVICES, LLC (referred to as “R & L

  CARRIERS” and “Defendant”), an Ohio Limited Liability Company, has at all times material to

  this Complaint had its main corporate office at 600 Gillam Road, Wilmington, Ohio 45177 and

  has owned and operated a freight carrier business engaged in the pick-up and delivery of goods

  throughout the United States at multiple locations including with operations in Florida at the




                                                 1
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 2 of 37



  Miami Service Center located at 1000 NW 209th Avenue, Pembroke Pines, Florida, 33029 in

  Broward County, within the jurisdiction of this Court.

            4.    Jurisdiction is conferred on this Court by 28 U.S.C. §1332, §1337, §1367 and 29

  U.S.C. §12101.

            5.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 because all of the events,

  or a substantial part of the events, giving rise to this action, occurred in Miami-Dade County,

  Florida, within the jurisdiction of the United States District Court for the Southern District of

  Florida, Fort Lauderdale Division.

            6.    At all times material to this action, MORENO was an “employee” of R & L

  CARRIERS within the meaning of the ADAAA, 42 U.S.C. §12111(4),

            7.    At all times material to this action, MORENO was an “aggrieved person” within

  the meaning of the FCRA, F.S. §760.02(10).

            8.    At all times material to this action, R & L CARRIERS was an “employer” of

  MORENO within the meaning of the ADAAA, 42 U.S.C. §12111(5), and the FCRA, F.S.

  §760.02(7), because Defendant was a business engaged in interstate commerce and had Fifteen

  (15) or more employees in each of Twenty (20) or more calendar weeks in the current or preceding

  year.

            9.    In approximately late October 2018, R & L CARRIERS hired MORENO as a

  Dispatcher/Dock Supervisor at Defendant’s Miami Service Center and Plaintiff’s duties primarily

  consisted of working with Defendant’s dock workers and doing the routing for nightly delivery

  routes.

            10.   At all times material to this action, MORENO was an individual with one or more

  chronic medical conditions, including but not necessarily limited to a lung disorder known as




                                                   2
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 3 of 37



  Bronchiectasis, 1 which affects, inter alia, Plaintiff’s respiratory and immune systems, and which

  caused occasional, periodic flare ups—including but not limited to difficulty breathing, fever, and

  coughing up blood as a result of MORENO’s bronchial tubes being damaged—throughout the

  course of MORENO’s employment with R & L CARRIERS between approximately October 2018

  and June 2019.

           11.    More specifically, beginning in approximately mid-February 2019 and continuing

  over a period of approximately four (4) months through June 2019, MORENO received medical

  treatment for and was absent from work at R & L CARRIERS on a total of approximately ten (10)

  to fifteen (15) work days because of Bronchiectasis and Plaintiff’s medical conditions.

           12.    In approximately February 2019, MORENO began asking R & L CARRIERS

  about a formal leave of absence/time off request as an accommodation for Bronchiectasis and

  Plaintiff’s medical conditions.

           13.    However, R & L CARRIERS’ Terminal/Service Center Manager, Jack Hernandez,

  told MORENO in or around February 2019 that a formal leave of absence did not need to be

  requested at that time for MORENO’s medical conditions because Plaintiff could miss time from

  work since his absences were because of Plaintiff’s medical conditions.

           14.    At all times material to this action, MORENO satisfactorily performed his essential

  job duties as a Dispatcher/Dock Supervisor for R & L CARRIERS.

           15.    At all times material to this action, MORENO suffered from a “physical

  impairment” within the meaning of the ADA, 29 C.F.R. §1630.2(h)(1), as a result of MORENO’s

  chronic lung disorder and resulting medical issues which were ongoing between approximately

  October 2018 and June 2019, including but not limited to Plaintiff suffering from a physiological



  1
      MORENO was diagnosed with Bronchiectasis in approximately February 2019.


                                                   3
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 4 of 37



  disorder or condition affecting one or more of MORENO’s major bodily functions, including but

  not limited to Plaintiff’s lungs, and Plaintiff’s body systems including but not necessarily limited

  to MORENO’s respiratory and immune systems.

         16.        In April 2019, MORENO formally requested R & L CARRIERS provide Plaintiff

  with an accommodation for Bronchiectasis and Plaintiff’s medical conditions, through intermittent

  leave/time off.

         17.        In or around April 2019, R & L CARRIERS switched MORENO from Miami-Dade

  routes to Broward routes and Plaintiff did the new route too.

         18.        In late April 2019, R & L CARRIERS disciplined MORENO written discipline that

  was intended to be a suspension for the asserted reasons that Plaintiff (a) engaged in unprofessional

  or disrespectful conduct; and (b) was under the influence of alcohol at work.

         19.        Significantly, it took R & L CARRIERS multiple weeks until approximately April

  22, 2019 for Defendant to even provide MORENO with forms in connection with Plaintiff’s

  accommodation requests, as a result of which Plaintiff returned to Defendant in approximately

  mid-May 2019 completed paperwork from MORENO’s doctor, Dr. Hugo F. Gonzalez of

  Pulmonary Physicians of South Florida. See Exhibit A.

         20.        In addition, on a continuing basis between approximately April 2019 and June

  2019, R & L CARRIERS’ Managers made disparaging statements about MORENO’s medical

  conditions, which statements MORENO complained about and expressly objected to Plaintiff by

  telling them not to make fun of his health, including but not necessarily limited to Regional

  Manager, Kenny Brown, telling Plaintiff: “Your sick ass does not belong here” and Franco,

  Defendant’s Dispatcher, making fun of MORENO’s persistent cough.




                                                   4
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 5 of 37



         21.     On June 12, 2019, R & L CARRIERS issued MORENO a written denial of

  Plaintiff’s accommodation request, see Exhibit B, despite detailed, specific information having

  been provided to Defendant by Dr. Hugo F. Gonzalez, for Bronchiectasis and Plaintiff’s medical

  conditions—and which requested accommodation by Plaintiff consisted of intermittent leave to

  provide MORENO with an occasional day off from work because of Bronchiectasis and Plaintiff’s

  medical conditions such as, for example, one (1) day within a work week when Plaintiff was

  experiencing a flare up because, inter alia, the walls of MORENO’s airways (known as bronchi)

  had become thickened as a result of chronic inflammation and/or infection and mucus accumulated

  in Plaintiff’s system, thereby making it difficult for MORENO to breathe while also battling

  infection(s) from certain bacteria.

         22.     After receiving R & L CARRIERS’ June 12, 2019 denial of MORENO’s ADAA

  accommodation request, Plaintiff communicated with Christy Roberts, Benefits Coordinator in

  Defendant’s Human Resources Department, at which time Ms. Roberts asserted that information

  was “missing” from Dr. Hugo F. Gonzalez’s forms for Plaintiff, which Plaintiff nonetheless

  offered to try and supplement to R & L CARRIERS despite the detailed information already

  provided by Dr. Gonzalez.

         23.     On or around June 17, 2019, R & L CARRIERS’ Terminal Manager, Jack

  Hernandez, called MORENO and instructed Plaintiff not to come to work that evening because

  there purportedly wasn’t specific enough information from my doctor in the ADAA

  accommodation request I’d previously submitted to Defendant.

         24.     On or around June 18, 2019, Jack Hernandez notified MORENO that Defendant

  was terminating Plaintiff’s employment purportedly because MORENO had unexcused absences

  from work for unexplained reasons, but Mr. Hernandez further told MORENO to have Plaintiff’s




                                                 5
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 6 of 37



  doctor send further information to R & L CARRIERS about Plaintiff’s medical condition in order

  for MORENO’s employment to be reinstated.

         25.     On or around June 19, 2019, MORENO’s doctor, Dr. Hugo F. Gonzalez, sent R &

  L CARRIERS a supplemental letter, see Exhibit C—a copy of which MORENO himself also took

  a picture and sent directly to Jack Hernandez—explaining: (a) that Plaintiff was being treated for

  Bronchiectasis, which Dr. Gonzalez explained: was a chronic condition that can cause intermittent

  recurrent broncho-pulmonary infections, including a Mycobacterial pulmonary infection that Dr.

  Gonzalez had identified in MORENO; (b) Plaintiff had been experiencing episodic flare ups that

  had already caused MORENO to be absent from work and may continue to cause Plaintiff to need

  time off from work intermittently; and (c) when MORENO’s symptoms flared up, the frequency

  and duration would be one (1) to three (3) days weekly.

         26.     On June 28, 2019, R & L CARRIERS sent MORENO a letter documenting the

  termination of Plaintiff’s employment. See Exhibit D.

         27.     R & L CARRIERS failed to provide MORENO with accommodations for

  Plaintiff’s disability/handicap and medical conditions and Defendant instead subjected MORENO

  to discrimination, disparate treatment, and retaliation because of MORENO’s respiratory and

  immune system conditions by Defendant, inter alia: (a) harassing and discriminating against

  MORENO because of his disability/handicap; (b) denying MORENO’s request for a reasonable

  accommodation for Plaintiff’s disability/handicap; and (c) terminating MORENO’s employment

  in June 2019 based upon false and/or pretextual grounds because of Plaintiff’s disability/handicap

  and/or in retaliation for Plaintiff having sought an accommodation and objected to the harassment

  by Defendant’s managers, all in violation of the ADA and FCRA.




                                                  6
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 7 of 37



         28.     The reasons proffered by R & L CARRIERS in June 2019 for terminating

  MORENO’s employment were false and known to be false by Defendant at the time of Plaintiff’s

  termination and instead were a pretext for disability/handicap discrimination and retaliation against

  MORENO in violation of the ADA and FCRA.

                         EXHAUSTION OF ADMINISTRATVIE REMEDIES

         29.     On October 3, 2019, MORENO filed a Charge of Discrimination with the United

  States Equal Employment Opportunity Commission (EEOC) and Florida Commission for Human

  Relations (FCHR) Charge No. 510-2020-00064 alleging that he had been subjected to

  disability/handicap discrimination and retaliation in violation of the Americans with Disabilities

  Act and the Florida Civil Rights Act. A copy of MORENO’s Charge of Discrimination is attached

  hereto as Exhibit E.

         30.     On or around January 28, 2020, the EEOC issued a Dismissal and Notice of Suit

  Rights to MORENO in connection with Charge No. 510-2020-00064. See Exhibit F.

         31.     MORENO’s Complaint in this action is being filed with the Court on April 20,

  20120 within Ninety (90) days of MORENO’s receipt in February 2020 of the EEOC’s Dismissal

  and Notice of Suit Rights for Charge No. 510-2020-00064.

         32.     As of April 23, 2020, One Hundred and Eighty (180) days have passed since the

  filing of MORENO’s Charge of Discrimination in October 2019 and the FCHR did not issue any

  determination concerning MORENO’s Charge. As a result, pursuant to F.S. §760.11(18), which

  provides that in the event that the FCHR fails to conciliate or determine whether there is reasonable

  cause on any complaint under that section within 180 days of the filing of the complaint, an

  aggrieved person may file a civil action “as if the commission determined that there was reasonable

  cause,” MORENO has exhausted all administrative remedies under Florida as well as Federal law




                                                   7
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 8 of 37



  and/or all conditions precedent to the institution of this action under the law have either occurred

  or been waived.

                                      COUNT I
                     DISABILITY DISCRIMINATION IN VIOLATION OF
                        THE AMERICANS WITH DISABILITIES ACT

         Plaintiff, RAUL MORENO, reasserts and reaffirms the allegations of Paragraphs 1 through

  32 as if fully set forth herein and further states that this is an action against R & L CARRIERS

  SHARED SERVICES, LLC for disparate treatment and disability discrimination in violation of

  the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq., as amended through the

  ADA Amendments Act of 2008, P.L. 110-325, § 2, 122 Stat. 3553. (“ADAAA”).

         33.     The Americans with Disabilities, the ADA and ADAAA, 42 U.S.C. §12112(a),

  prohibits discrimination “against a qualified individual on the basis of disability in regard to job

  application procedures, the hiring, advancement, or discharge of employees, employee

  compensation, job training, and other terms, conditions, and privileges of employment.

         34.     At all times material to this action, MORENO suffered from Bronchiectasis and/or

  a chronic lung disorder or other medical conditions which affected Plaintiff’s respiratory and/or

  immune systems and which manifested physical problems during MORENO’s employment with

  R & L CARRIERS between approximately February 2019 and June 2019.

         35.     At all times material to this action, MORENO suffered from one or more “physical

  impairments” within the meaning of the ADA and ADAAA, 29 C.F.R. §1630.2(h)(1), as a result

  of Bronchiectasis and/or a chronic lung disorder or other physiological disorders or conditions

  which affected (a) MORENO’s respiratory and/or immune systems; and (b) one or more of

  MORENO’s major bodily functions, including but not necessarily limited to MORENO’s lungs

  and Plaintiff’s breathing.




                                                   8
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 9 of 37



         36.     At all times material to this action, MORENO was substantially limited in one or

  more “major life activities” within the meaning of the ADA and ADAAA, 29 C.F.R. §1630.2(i),

  including but not necessarily limited to walking, standing, breathing, and working, as well as the

  operation of one or more of Plaintiff’s major bodily functions including but not necessarily limited

  to functions of his immune and respiratory, systems.

         37.     At all times material to this action, MORENO was an individual with a “disability”

  as defined by the ADA and ADAAA, 42 U.S.C. § 12102(1), because Plaintiff (a) suffered physical

  impairments that substantially limited one or more major life activities; (b) had a record of such

  impairments; and/or (c) was regarded by R & L CARRIERS as a person with such impairments.

         38.     At all times material to this action, MORENO had to endure substantial limitations

  as a result of Bronchiectasis and Plaintiff’s related medical conditions within the meaning of the

  ADA and ADAAA, 29 C.F.R. §1630.2(j), because MORENO’s conditions substantially limited

  Plaintiff’s ability to perform one or more major life activities—including but not necessarily

  limited to, walking, standing, breathing, and working—as compared to most people in the general

  population.

         39.     At all times material to this action, MORENO has been “disabled” within the

  meaning of the ADA and ADAAA, 42 U.S.C. §12102(1)(A), because MORENO’s chronic

  Bronchiectasis and related medical conditions are actual physical impairments that substantially

  limit one or more of MORENO’s major life activities.

         40.     In addition, at all times material to this action, MORENO has also been “disabled”

  within the meaning of the ADA and ADAAA, 42 U.S.C. §12102(1)(C), because MORENO was

  regarded by R & L CARRIERS as having a physical impairment that substantially limited one or




                                                   9
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 10 of 37



   more of his major life activities as a result of MORENO’s Bronchiectasis and related medical

   conditions.

          41.    At all times material to this action, MORENO was a “qualified individual” as that

   term is defined by the ADA and ADAAA, 42 U.S.C. §12111(8), because Plaintiff was able to

   satisfactorily perform the essential functions of his job as a Dispatcher/Dock Supervisor for R &

   L CARRIERS between approximately October 2018 and June 2019 with or without reasonable

   accommodation by Defendant.

          42.    At all times material to this action, MORENO was a “qualified individual with a

   disability” within the meaning of the ADA and ADAAA, 29 C.F.R. §1630.2(m) and 42 U.S.C.

   §12111(8), because MORENO possessed the requisite skill and experience to carry out his duties

   for R & L CARRIERS between approximately October 2018 and June 2019, and MORENO

   likewise was capable of performing the essential functions of his job despite MORENO’s

   disability, with or without reasonable accommodation(s) by R & L CARRIERS.

          43.    Further, MORENO was also qualified for his job with R & L CARRIERS between

   approximately October 2018 and June 2019 within the meaning of the ADA and ADAAA, 42

   U.S.C. §12111(8) & (9), even in the face of the impact of MORENO’s Bronchiectasis and chronic

   medical conditions because R & L CARRIERS could have and should have provided MORENO

   with reasonable accommodation(s) including but not limited to time off, modified work

   schedule(s), and/or breaks from work because of Plaintiff’s medical conditions.

          44.    On multiple occasions between approximately October 2018 and June 2019, R &

   L CARRIERS subjected MORENO to disparate treatment, harassment, and discrimination in

   violation of 42 U.S.C. §12112 which was motivated by MORENO’s disability and Defendant

   discriminated against MORENO because of his disability in violation of 42 U.S.C. §12112,




                                                  10
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 11 of 37



   including but by R & L CARRIERS, inter alia: (a) harassing MORENO because of his

   disability/handicap; (b) disciplining Plaintiff in approximately late April 2019 for the asserted

   reasons that Plaintiff (i) engaged in unprofessional or disrespectful conduct; and (ii) was under the

   influence of alcohol at work; (c) denying MORENO’s request for a reasonable accommodation

   for Plaintiff’s disability/handicap; and (d) terminating MORENO’s employment in June 2019

   based upon false and/or pretextual grounds because of Plaintiff’s actual or perceived disability.

          45.       R & L CARRIERS terminated MORENO’s employment in June 2019 because of

   MORENO’s actual and/or perceived disability, in violation of 42 U.S.C. §12112(a).

          46.       The reasons proffered by R & L CARRIERS in June 2019 for terminating

   MORENO’s employment were false and a pretext for discrimination against MORENO because

   of his disability in violation of 42 U.S.C. §12112(a).

          47.       R & L CARRIERS knowingly and willfully engaged in conduct prohibited by the

   ADA and ADAAA against MORENO because of his disability so as to discourage, dissuade and/or

   otherwise dishearten MORENO.

          48.       MORENO’s actual and/or perceived disability was a motivating factor in R & L

   CARRIERS’ decision to terminate MORENO’s employment in June 2019, in violation of 42

   U.S.C. §12112.

          49.       R & L CARRIERS’ violations of the ADA and ADAAA were intentional and were

   done with malice or reckless indifference to MORENO’s rights guaranteed under the laws of the

   United States.

          50.       MORENO has suffered and continues to suffer loss of earnings, emotional distress,

   loss of self-esteem and other injuries as a direct result of R & L CARRIERS’ violations of the

   ADA and ADAAA.




                                                    11
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 12 of 37



          51.     MORENO has retained the undersigned counsel to represent him in this action and

   pursuant to 42 U.S.C. §12205, MORENO is entitled to recover all reasonable attorneys’ fees and

   costs from R & L CARRIERS.

          WHEREFORE, Plaintiff, RAUL MORENO demands judgment against Defendant, R & L

   CARRIERS SHARED SERVICES, LLC, for back pay, employment benefits, other compensation

   including bonuses, compensatory damages, punitive damages, equitable relief including but not

   limited to reinstatement and/or front pay, injunctive relief, interest, attorneys’ fees, costs, expert

   fees and such other and further relief as this Honorable Court deems proper.

                                           COUNT II
                      VIOLATIONS OF THE FLORIDA CIVIL RIGHTS ACT,
                     F.S. §760.10 - DISCRIMINATION BASED ON HANDICAP

          Plaintiff, RAUL MORENO, reasserts and reaffirms the allegations set forth in paragraphs

   1 through 32 above and further states that this is an action against R & L CARRIERS SHARED

   SERVICES, LLC for handicap discrimination in violation of the Florida Civil Rights Act, F.S.

   §760.10 et seq.

          52.     Florida Statutes §760.10(1)(a) provides that: “It is unlawful employment practice

   for an employer: To discharge or to fail or refuse to hire any individual, or otherwise to

   discriminate against any individual with respect to compensation, terms, conditions, or privileges

   of employment, because of such individual’s race, color, religion, sex, national origin, age,

   handicap, or marital status.” Id. (emphasis added).

          53.     At all times material to this action, MORENO suffered from a chronic and/or

   permanent medical condition as a result of a Bronchiectasis and his related medical conditions,

   which conditions constitute an actual or perceived “handicap” within the meaning of the FCRA,

   as MORENO’s conditions were chronic and manifested physical problems including during




                                                    12
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 13 of 37



   MORENO’s employment with R & L CARRIERS, including but not necessarily limited to

   MORENO’s ability to breathe and work because of his conditions.

          54.     At all times material to this action, MORENO was a qualified individual with a

   handicap within the meaning of the FCRA because MORENO possessed the requisite skill and

   experience to carry out his duties as a Dispatcher/Dock Supervisor for R & L CARRIERS and

   MORENO likewise was capable of performing the essential functions of his job despite Plaintiff’s

   handicap, with or without reasonable accommodation(s) by R & L CARRIERS.

          55.     Further, MORENO was also qualified for his job as a Dispatcher/Dock Supervisor

   for R & L CARRIERS within the meaning of the FCRA even in the face of the impact of

   MORENO’s handicap because R & L CARRIERS could and should have provided MORENO

   with reasonable accommodation(s) in allowing Plaintiff time off and/or modified work

   assignments/schedules, with Defendant having—at times—provided such benefits of employment

   to other similarly situated employees without handicaps.

          56.     Between approximately October 2018 and June 2019, R & L CARRIERS subjected

   MORENO to disparate treatment and discrimination which was motivated by and was because of

   MORENO’s handicap, in violation of F.S. §760.10(1)(a), by inter alia: (a) harassing MORENO

   because of an actual or perceived handicap; (b) disciplining Plaintiff in approximately late April

   2019 because of an actual or perceived handicap for the asserted reasons that Plaintiff (i) engaged

   in unprofessional or disrespectful conduct; and (ii) was under the influence of alcohol at work; (c)

   denying MORENO’s request for a reasonable accommodation for Plaintiff’s handicap; and (d)

   terminating MORENO’s employment in June 2019 based upon false and/or pretextual grounds

   because of Plaintiff’s actual or perceived handicap.




                                                   13
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 14 of 37



           57.    R & L CARRIERS knowingly and willfully engaged in conduct prohibited by the

   Florida Civil Rights Act against MORENO because of Plaintiff’s handicap so as to discourage,

   dissuade and/or otherwise dishearten MORENO.

           58.    MORENO’s handicap was a motivating factor in R & L CARRIERS’ decision to

   terminate Plaintiff’s employment in June 2019, in violation of F.S. §760.10(1)(a).

           59.    The reasons proffered by R & L CARRIERS in June 2019 for terminating

   MORENO’s employment were a pretext for discrimination against MORENO because of his

   handicap in violation of F.S. §760.10(1)(a).

           60.    R & L CARRIERS’ violations of F.S. §760.10 were intentional and were done with

   malice and reckless disregard for MORENO’s rights as guaranteed under the laws of the State of

   Florida, such that MORENO is entitled to punitive damages from R & L CARRIERS pursuant to

   F.S. §760.11(5).

           61.    Pursuant to F.S. §760.11(5), MORENO is entitled to recover all reasonable

   attorneys’ fees and costs from R & L CARRIERS as a result of Defendant’s violations of the

   FCRA.

           WHEREFORE, Plaintiff, RAUL MORENO demands judgment against Defendant, R & L

   CARRIERS SHARED SERVICES, LLC, for back pay, employment benefits, other compensation

   including bonuses, compensatory damages, punitive damages, equitable relief including but not

   limited to reinstatement and/or front pay, injunctive relief, interest, attorneys’ fees, costs, expert

   fees and such other and further relief as this Honorable Court deems proper.

                                COUNT III
     RETALIATION IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

           Plaintiff, RAUL MORENO, reasserts and reaffirms the allegations of Paragraphs 1 through

   32 as if fully set forth herein and further states that this is an action against R & L CARRIERS



                                                    14
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 15 of 37



   SHARED SERVICES, LLC for Retaliation in violation of the Americans with Disabilities Act, 42

   U.S.C. §12203, as amended through the ADA Amendments Act of 2008, P.L. 110-325, § 2, 122

   Stat. 3553.

          63.     The Americans with Disabilities, ADA and ADAAA, 42 U.S.C. §12203(a),

   provides that: “No person shall discriminate against any individual because such individual has

   opposed any act or practice made unlawful by this chapter or because such individual made a

   charge, testified, assisted or participated in any manner in an investigation, proceeding or hearing

   under this chapter.”

          64.     Similarly, the ADA and ADAAA also provide, 42 U.S.C. §12203(b), that it shall

   “be unlawful to coerce, intimidate, threaten, or interfere with any individual in the exercise or

   enjoyment of, or an account of his or her having exercised or enjoyed, or on account of his or her

   having aided or encouraged any other individual in the exercise or enjoyment of, any right granted

   or protected by this chapter.”

          65.     At all times material to this action, MORENO was an individual with a “disability”

   as defined by the ADA and ADAAA, 42 U.S.C. § 12102(1), because Plaintiff (a) suffered physical

   impairments that substantially limited one or more major life activities; (b) had a record of such

   impairments; and/or (c) was regarded by R & L CARRIERS as a person with such impairments.

          66.     MORENO was at all times material to this action a “qualified individual” as that

   term is defined by the ADA and ADAAA, 42 U.S.C. §12111(8), because Plaintiff was able to

   satisfactorily perform the essential functions of his job as a Dispatcher/Dock Supervisor for R &

   L CARRIERS between approximately October 2018 and June 2019 with or without reasonable

   accommodation.




                                                   15
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 16 of 37



          67.     MORENO engaged in statutorily protected activity under the ADA and ADAAA

   on multiple occasions between approximately February 2019 and June 2019 by, inter alia,

   MORENO exercising or attempting to exercise or enjoy his rights under the ADA, including but

   not limited to: (a) objecting to the disparaging statements made by Kenny Brown and Franco about

   MORENO’s medical conditions as part of Defendant’s harassment against Plaintiff because of an

   actual or perceived disability; (b) verbally requesting in February 2019, March 2019, and April

   2019 an accommodation for his disability; (c) submitting a written request in May 2019 for an

   accommodation for his disability; and (d) in June 2019, following R & L CARRIERS’ denial of

   Plaintiff’s accommodation request, communicating to Defendant’s Human Resources Department

   that Plaintiff would try and supplement information from Plaintiff’s doctor to R & L CARRIERS

   despite the detailed information already provided by Dr. Gonzalez on MORENO’s behalf.

          68.     R & L CARRIERS subjected MORENO to adverse employment actions including

   but not necessarily limited to: (a) disciplining Plaintiff in approximately late April 2019 for the

   asserted reasons that Plaintiff (i) engaged in unprofessional or disrespectful conduct; and (ii) was

   under the influence of alcohol at work; (b) terminating MORENO’s employment in June 2019

   based upon false and/or pretextual grounds because of Plaintiff’s good faith objection to

   discrimination because of an actual or perceived disability, all because MORENO engaged in

   statutorily protected activity under the ADA and ADAAA.

          69.     R & L CARRIERS’ retaliatory actions against MORENO constitute violations of

   the ADA and ADAAA, which prohibits employers from discriminating against an individual

   because he has opposed any act or practice made unlawful under the ADA/ADAAA, 42 U.S.C.

   §12203(a), and also prohibits employers from coercing, intimidating, threatening, or interfering

   with any individual in the exercise or enjoyment of rights under the ADA/ADAAA on account of




                                                   16
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 17 of 37



   him having exercised or enjoyed or attempted to exercise or enjoy such rights, 42 U.S.C.

   §12203(b).

             70.   R & L CARRIERS’ termination of MORENO’s employment in June 2019 was

   unlawful retaliation in violation of 42 U.S.C. §12203 because of Plaintiff’s request for

   accommodations and Plaintiff’s good faith objections to and complaints about R & L CARRIERS’

   disparate treatment and disability discrimination, in violation of the ADA.

             72.   The fact that MORENO engaged in activity protected by the ADA was a motivating

   factor in R & L CARRIERS’ termination of Plaintiff’s employment in June 2019, in violation of

   42 U.S.C. §12203.

             73.   The reasons proffered by R & L CARRIERS in June 2019 for terminating

   MORENO’s employment were a pretext for unlawful retaliation against MORENO in violation of

   42 U.S.C. §12203.

             74.   As a direct and proximate result of R & L CARRIERS’ unlawful retaliation against

   MORENO in violation of the ADA, Plaintiff has suffered damages and has been deprived of job-

   related economic benefits, all in amounts to be established at trial.

             75.   R & L CARRIERS’ actions have caused and continue to cause MORENO to suffer

   damages for emotional distress, mental anguish, loss of enjoyment of life, and other non-pecuniary

   losses.

             76.   R & L CARRIERS’ actions were undertaken intentionally, willfully, and

   maliciously with respect to, or with malice and/or reckless disregard for, MORENO’s federally

   protected rights under the ADA, as a result of which Plaintiff is entitled to punitive damages from

   Defendant.




                                                    17
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 18 of 37



          77.     Pursuant to 42 U.S.C. §12205, MORENO is entitled to recover all reasonable

   attorneys’ fees and costs from Defendant’s as a result of R & L CARRIERS’ violations of the

   ADA’s anti-retaliation provisions.

          WHEREFORE, Plaintiff, RAUL MORENO demands judgment against Defendant, R & L

   CARRIERS SHARED SERVICES, LLC, for back pay, employment benefits, other compensation

   including bonuses, compensatory damages, punitive damages, equitable relief including but not

   limited to reinstatement and/or front pay, injunctive relief, interest, attorneys’ fees, costs, expert

   fees and such other and further relief as this Honorable Court deems proper.

                                COUNT IV
   RETALIATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT, F.S. §760.10

          Plaintiff, RAUL MORENO , reasserts and reaffirms the allegations set forth in paragraphs

   1 through 32 above and further states that this is an action against R & L CARRIERS SHARED

   SERVICES, LLC for Retaliation in violation of the Florida Civil Rights Act, F.S. §760.10.

          78.     Pursuant to the Florida Civil Rights Act (FCRA), F.S. §760.10(7), it is “an unlawful

   employment practice for an employer … to discriminate against any person because that person

   has opposed any practice which is an unlawful employment practice under this section, or because

   that person has made a charge, testified, assisted, or participated in any manner in an investigation,

   proceeding, or hearing under this section.”

          79.     MORENO engaged in statutorily protected activity within the meaning of the

   FCRA on multiple occasions between approximately October 2018 and June 2019 by, inter alia,

   (a) objecting to the disparaging statements made by Kenny Brown and Franco about MORENO’s

   medical conditions as part of Defendant’s harassment against Plaintiff because of an actual or

   perceived handicap; (b) verbally requesting in February 2019, March 2019, and April 2019 an

   accommodation for his handicap; (c) submitting a written request in May 2019 for an



                                                    18
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 19 of 37



   accommodation for his handicap; and (d) in June 2019, following R & L CARRIERS’ denial of

   Plaintiff’s accommodation request, communicating to Defendant’s Human Resources Department

   that Plaintiff would try and supplement information from Plaintiff’s doctor to R & L CARRIERS

   despite the detailed information already provided by Dr. Gonzalez on MORENO’s behalf.

          80.     R & L CARRIERS subjected MORENO to adverse employment action and

   retaliation because of Plaintiff’s protected activity under the FCRA, including, inter alia: (a)

   disciplining Plaintiff in approximately late April 2019 for the asserted reasons that Plaintiff (i)

   engaged in unprofessional or disrespectful conduct; and (ii) was under the influence of alcohol at

   work, which discipline was actually because of Plaintiff’s actual or perceived handicap; (b)

   terminating MORENO’s employment in June 2019 based upon false and/or pretextual grounds

   because of Plaintiff’s good faith objection to discrimination because of an actual or perceived

   handicap, all in violation of F.S. §760.10(7).

          81.     R & L CARRIERS’ termination of MORENO’s employment in June 2019 was

   unlawful retaliation in violation of the Florida Civil Rights Act because of Plaintiff’s request for

   accommodations and Plaintiff’s good faith objection to R & L CARRIERS’ disparate treatment

   and handicap discrimination, in violation of F.S. §760.10(7).

          82.     The fact that MORENO engaged in activity protected by the FCRA was a

   motivating factor in R & L CARRIERS’ termination of Plaintiff’s employment in June 2019, in

   violation of F.S. §760.10(7).

          83.     The reasons proffered by R & L CARRIERS in June 2019 for terminating

   MORENO’s employment were a pretext for unlawful retaliation against MORENO because of an

   actual or perceived handicap in violation of F.S. §760.10(7).




                                                    19
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 20 of 37



           84.     R & L CARRIERS’ unlawful retaliation against MORENO was sufficiently severe

   and pervasive to alter the terms, conditions and privileges of MORENO’s employment with R &

   L CARRIERS, culminating with Defendant’s termination of MORENO’s employment in June

   2019, in violation of F.S. §760.10(7).

           85.     R & L CARRIERS’ violations of §760.10 were intentional and were done with

   malice and reckless disregard for MORENO’s rights as guaranteed under the laws of the State of

   Florida, such that MORENO is entitled to punitive damages from R & L CARRIERS pursuant to

   F.S. §760.11(5).

           86.     MORENO has suffered a loss of earnings, emotional distress, loss of self-esteem

   and other injuries as a direct result of R & L CARRIERS’ violations of F.S. §760.10(7).

           87.     Pursuant to F.S. §760.11(5), MORENO is entitled to recover all reasonable

   attorneys’ fees and costs from R & L CARRIERS as a result of R & L CARRIERS’ violations of

   the FCRA.

           WHEREFORE, Plaintiff, RAUL MORENO demands judgment against Defendant, R & L

   CARRIERS SHARED SERVICES, LLC, for back pay, employment benefits, other compensation

   including bonuses, compensatory damages, equitable relief including but not limited to front pay,

   injunctive relief, interest, attorney’s fees, costs, expert fees and such other and further relief as this

   Honorable Court deems proper.

                                         JURY TRIAL DEMAND

           RAUL MORENO demands trial by jury on all issues so triable.


   Dated: April 23, 2020                           Respectfully submitted,

                                            By:    s/KEITH M. STERN
                                                   Keith M. Stern, Esquire
                                                   Florida Bar No. 321000



                                                      20
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 21 of 37



                                      E-mail: employlaw@keithstern.com
                                      LAW OFFICE OF KEITH M. STERN, P.A.
                                      80 S.W. 8th Street, Suite 2000
                                      Miami, Florida 33132
                                      Telephone: (305) 901-1379
                                      Facsimile: (561) 288-9031
                                      Attorneys for Plaintiff




                                        21
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 22 of 37




                    EXHIBIT A
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 23 of 37
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 24 of 37
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 25 of 37
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 26 of 37




                    EXHIBIT B
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 27 of 37
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 28 of 37




                    EXHIBIT C
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 29 of 37
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 30 of 37




                    EXHIBIT D
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 31 of 37
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 32 of 37




                    EXHIBIT E
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 33 of 37
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 34 of 37




                     EXHIBIT F
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 35 of 37
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 36 of 37
Case 0:20-cv-60840-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 37 of 37
